Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).
This Office action is in response to applicant’s amendment of the claims dated October 20, 2020.

Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive. The panel decision from the Pre-appeal Brief Review dated March 23, 2021 identified claims 1, 3-4, 6-11, and 19-20 as being properly rejected.
Applicant argued the antenna and electrode configuration in Prasannakumar et al. (US PG Pub 2014/0135882) does not teach (1) the antenna being unconnected from the electrode, (2) the antenna curved in a direction away from the first end of the header, (3) the antenna disposed in a second plane different from the electrode, and (4) the antenna at least partially circumferentially surrounds the electrode.  As explained in the November 17, 2020 Office action, and discussed in the Pre-appeal Brief Review, the rejection of independent claims 1 and 19 are unpatentable over Alt et al. (US PG Pub 2005/0137480) in view of Prasannakumar et al., the primary reference disclosed (2) the antenna curved in a direction away from the first end of the header and (4) the antenna at least partially circumferentially surrounds the electrode (fig. 8).  Prasannakumar et al. is relied upon to teach (1) an In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has not provided arguments against the 35 U.S.C. 112 rejection presented in the November 17, 2020 Office action.
Applicant’s arguments, see arguments directed to claim 12, filed February 17, 2021, with respect to the rejection(s) of claim(s) 12-13, 16-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sharma et al. (US PG Pub 2014/0330346).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-13 and 16-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 12 and 19 have been amended to recite “the antenna disposed within the header and unconnected from the electrode” (claim 1); “an electrode arranged within the header unconnected from the electrode” (claim 12); “a second circuit component disposed within the header and unconnected from the first circuit” (claim 19).  These limitations are regarded as negative limitations.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The term “unconnected” is not present in the disclosure.  Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).
Claims 3-4, 6-11, 13, 16-18 and 20 are rejected to for being dependent on either claims 1, 12 or 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 12 recites “an electrode arranged within the header unconnected from the electrode”.
Claims 13 and 16-18 are rejected to for being dependent on claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alt et al. (US PG Pub 2005/0137480) in view of Prasannakumar et al. (US PG Pub 2014/0135882).
Regarding claims 1, 3-4, 6, 9, 19-20, Alt et al. discloses an implantable medical device comprising: a core assembly 200 comprising a core assembly housing enclosing integrated circuitry 202, the core assembly housing comprising a first end and a second end (fig. 8); a header 201 coupled to the first end of the core assembly housing, the header comprising: a first end coupled to the first end of the core assembly housing; a second end (fig. 8); an exterior surface having a first side, a second opposite side, and an edge disposed between the first side and the second side, wherein the edge, at the second end is curved in a direction away from the first end of the header (fig. 8); an electrode 203, 204 disposed within the header, adjacent the first side of the exterior surface of the header; and an antenna 208 disposed within the header (fig. 8), wherein a curved portion of the antenna is curved in the direction away from the first end of the header, and at least partially circumferentially surrounds the electrode, wherein the curved portion of the antenna is disposed adjacent the curved second end of the edge of the header such that a distance between the position of the curved portion of the antenna and the second end of the header is shorter than a distance between the position of the electrode and the second end of the header (fig. 8). Alt et al. only describes one view of the header and therefore does not expressly disclose the electrode comprising a face disposed in a first plane (fig. 4a), the antenna is disposed in a second plane, wherein the first plane and the second planes are different.  Prasannakumar et al. teaches a header comprising an electrode 42 comprising a face disposed in a first plane (fig. 4a); and an antenna 44 disposed within the header (fig. 4a) unconnected from the electrode (fig. 4a-b, 6a-f, 20a; E.N. Though electrode 42 is connected to shaft 52 and distal end 53 of shaft, the entirety of this component 42, 52, 53 is unconnected from the antenna 44, as first-shot molding material (“polyurethane” [0101]) and second-shot molding material (“medical grade polyurethane” [0105]) is positioned between the components (figs 6a-f).  Furthermore, the antenna’s coupling structure 56 is shown to be unconnected from the electrode shaft’s distal end 53 in Figure 20A, as each is connected to feedthroughs for electrical signals) and disposed in a second plane, and at least partially 
Regarding claim 7, Alt et al. does not expressly disclose the electrode comprises a generally rectangular shape.  Prasannakumar et al. teaches an example electrode 42 comprising a rectangular shape (fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alt et al. to select a rectangle as an electrode shape, since such a modification would have involved a mere change in the form or shape of a component and such a change in shape would not appear to alter the operation of the device and the results of such a change in shape would be reasonably predictable.
Regarding claim 8, Alt et al. does not expressly disclose the electrode comprises a clip that extends in a direction at least partially away from the first side of the exterior surface of the header.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alt et al. to select a clip as an electrode shape and to position it such that it extends in a direction at least partially away from the first side of the exterior surface of the header, since such a modification would have involved a mere change in the form or shape of a component and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claims 10-11, Alt et al. teaches it is known in the heart for header assemblies to be comprised of epoxy for positioning the antenna relative to the electrode, and to communicatively connect the antenna and electrode in the epoxy assembly with the core assembly via feedthroughs 207 ([0086]), where the header side mates with the core assembly side.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to incorporate the epoxy assembly and the feedthrough into the header as taught by Alt et al. in order to provide an electrical connection point between the header and the hermetically sealed core assembly housing.

Claims 12-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alt et al. (US PG Pub 2005/0137480) in view of Prasannakumar et al. (US PG Pub 2014/0135882) and Sharma et al. (US PG Pub 2014/0330346).
Regarding claims 12-13, 16-17, Alt et al. discloses a system comprising: a medical device (fig. 8), configured to be implanted within a body of a patient, the medical device comprising: a core assembly 200 having a first end and a second end; a header 201 coupled, at a first end of the header, to the first end of the core assembly, the header having a second end opposite the first end thereof; an antenna 208 arranged within the header and configured to communicate data ([0086]), the antenna comprising a curved section that is curved in a direction away from the first end of the header (fig. 8); and an electrode 203, 204 arranged within the header and unconnected from the electrode and configured to collect data ([0041]); and a receiving device 210 configured to receive the data communicated from the implantable medical device ([0086]).  Alt et al. only describes one view of the header and therefore does not expressly disclose the electrode comprising a face disposed in a first plane, and wherein the at least a portion of the antenna is disposed in a second plane, wherein the first and second plane are different.  Prasannakumar et al. teaches a header comprising an electrode 42 comprising a face disposed in a first 
Regarding claim 18, Alt et al. does not expressly disclose the electrode comprises a clip that extends in a direction at least partially away from the first side of the exterior surface of the header.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alt et al. to select a clip as an electrode shape and to position it such that it extends in a direction at least partially away from the first side of the exterior surface of the header, since such a modification would have involved a mere change in the form or shape of a component and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al. (US PG Pub 2012/0001812).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ERICA S LEE/Primary Examiner, Art Unit 3792